Housh, J.
This was an action to recover damages for the destruction of a large quantity of hay by fire, which, it was alleged, escaped from one of the defendant’s locomotives, through the negligence of the servants of the ■defendant in charge thereof. Among other instructions given by the court, was the following: “If the jury find for the plaintiff, they will assess his damage at the value of the hay at the time it was destroyed, with interest thereon at six per cent from that time to the present.” Interest is not allowable in cases of this character. Kenney v. Hannibal & St. Joseph R. R. Co., 63 Mo. 99; Marshall v. Shricker, 63 Mo. 309; Atkinson v. Atlantic & Pacific R. R. Co., 63 Mo. 367; Meyer v. A. & P. R. R. Co., 64 Mo. 543. The judgment will, therefore, be reversed and the cause remanded.
The other judges concur.